November 7, 2014 By EDGAR Delivery Securities and Exchange Commission treet, N.E. Mail Stop 3561 Washington, D.C. 20549-0404 Attention: Jennifer Thompson Re: Lithia Motors, Inc . Form 10-K for the Fiscal Year Ended Dece mber 31, 2013 Filed February 21 , 20 14 File No. 00 1- 1 Dear Ms. Thompson: We are in receipt of your comment letter dated October 29, 2014, regarding Lithia Motors, Inc.’s Form 10-K filing. As discussed with Mr. Robert Babula, we are requesting an additional 13 business days to respond. As a result, we will submit our response letter by December 3, 2014. Very truly yours, Lithia Motors, Inc. /s/ John F. North III John F. North III Vice President, Finance and Chief Accounting Officer (Principal Accounting Officer) cc: Bryan B. DeBoer, President and Chief Executive Officer Chris S. Holzshu, Senior Vice President and Chief Financial Officer
